MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED March 23, Office Of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated March 23, 2009 of Alchemical Capital Corporation (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and our audits for the years ended June 30, 2008, and our reviews of interim financial statements. We cannot confirm or deny that the appointment of Lake & Associates, CPA’s, LLC was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las
